Citation Nr: 1530010	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  12-16 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim to service connection for a lung disorder.  

2.  Entitlement to service connection for a prostate disorder.  

3.  Entitlement to service connection for a heart disorder.  

4.  Entitlement to service connection for hypertension.    


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD
 
Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from February 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the February 2010 decision, the RO determined, inter alia, that new and material evidence had not been received to reopen the service connection claim for a lung disorder, and denied service connection for prostate cancer.  In the March 2012 decision, the RO denied, inter alia, service connection for a heart disorder and hypertension.  The Veteran disagreed with such denials and subsequently perfected a timely appeal of each issue in June 2012.  

In May 2013, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO. A copy of the hearing transcript has been included in the record. 

The record in this matter consists of paper and electronic claims files and has been reviewed.  The Veteran has added new and relevant documentary evidence to the record since the June 2012 Statement of the Case (SOC) which has been considered pursuant to his June 2012 waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence.  38 C.F.R. §§ 19.31, 20.1304(c) (2014). 

In the decision below, the Board will grant a reopening of the service connection claim for a lung disorder.  The underlying issue, along with the remaining issues on appeal, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  By rating decision in December 2003, with notice provided in January 2004, a claim to service connection for a lung disorder was denied.   The Veteran did not appeal. 

2.  Evidence received since December 2003 relates to unestablished facts necessary to substantiate the claim for service connection for a lung disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision denying service connection for a lung disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lung disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he developed a chronic lung disorder as the result of service in the Republic of Vietnam, and his presumed exposure to herbicides while there.    

Since April 2003, the Veteran has variously claimed service connection for chronic obstructive pulmonary disease (COPD) and for lung cancer.  Further, the medical evidence documents that the Veteran has been diagnosed with several other lung disorders since April 2003, to include hamartoma and asthma.  In assessing his claim, the Veteran's claim for a lung problems will be addressed as one claim for any lung disorder diagnosed during the appeal period.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009)  (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be presumed for certain diseases, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), if a Veteran was exposed to certain herbicide agents.  38 C.F.R. § 3.309(e) (2014).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014). 

In December 2003, the RO denied the Veteran's original claim to service connection for a lung disorder filed in April 2003.  The Veteran did not appeal the December 2003 decision.  

In the December 2003 decision, the RO considered the Veteran's service treatment records (STRs) which do not note diagnosis or treatment of a lung disorder, and private medical records which indicate that the Veteran may have had COPD. The RO denied the claim, citing the lack of evidence documenting  a current lung disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In January 2004 the Veteran was advised of the December 2003 decision and of his appellate rights.  The Veteran did not respond with a NOD or a substantive appeal.  Further, no material evidence regarding this claim was submitted within a year of the December 2003 decision, or the January 2004 notification.  38 C.F.R. § 3.156(b).  Indeed, no further communication regarding his claim of entitlement to service connection for a lung disorder was received until July 2009, when VA received communication from the Veteran regarding lung surgery he underwent in 2007.    

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the December 2003 rating decision, additional evidence has been submitted into the record to include:  VA and private medical evidence documenting the diagnosis of COPD, asthma, lung cancer, and lung hamartoma; a September 2007 private surgery report which detailed the surgical removal of a portion of the Veteran's lung, and which indicates that the Veteran had lung cancer; a September 2007 pathology report which indicates that the removed tissue from the Veteran's lung was not cancerous, but was a benign hamartoma; a January 2012 VA examination report which finds that the Veteran did not have lung cancer, despite comments indicating such in the September 2007 surgery report, and which found that the Veteran's hamartoma and COPD did not relate to his service to include his presumed exposure to herbicides; and lay statements from the Veteran insisting that he did in fact have lung cancer, and that his private physician (a Dr. Williams) offered a nexus opinion supporting his claim.  

The evidence received since the prior final denial in December 2003 is new in that it was not previously of record.  Further, the Board finds certain of the new evidence to be material as well.  Specifically, the evidence of current lung disorders, in combination with the Veteran's lay assertions regarding the effect service had on his lungs, is material to the Veteran's claim.  At a minimum, this new evidence tends to show that the Veteran's current problems relate to the herbicides he was presumptively exposed to during service in Vietnam.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the probative value of the new medical and lay evidence, the new evidence tends to prove a previously unestablished fact (i.e., lung problems stemming perhaps to service) necessary to substantiate the underlying claim of service connection for a lung disorder.  At a minimum, the duty to assist the Veteran with further inquiry into his claim has been triggered.  See Shade, supra.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a lung disorder is reopened.  



	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for a lung disorder is granted.  


REMAND

A remand is warranted for additional development and medical inquiry into the issues remaining on appeal.  

With regard to the claim for service connection for a lung disorder, the Veteran continues to maintain that he had lung cancer that was surgically removed in September 2007.  As indicated earlier, the private evidence of record indicates that the Veteran's surgeon initially believed the removed tissue to be cancerous, but that subsequent pathology testing found the mass to be a benign hamartoma.  Nevertheless, the Veteran asserts that evidence exists that the removed tissue was in fact cancerous, and asserts that his treating private physician, a Dr. Williams, has provided him with a nexus opinion stating that the cancer related to service.  Based on this background, additional development should be conducted into whether the mass removed in 2007 was cancerous in any way.

The Veteran underwent VA examination in January 2012.  The report contains an opinion stating that the Veteran did not have lung cancer, and that his diagnosed lung problems do not relate to service.  However, the opinion is unsupported by an explanation as to why the Veteran's lung problems (cancerous or not) do not relate to service, and specifically to his herbicides exposure while in service.  A new VA examination should be provided to him.  

With regard to the claim to service connection for a prostate disorder, private medical records received in July 2012 state that the Veteran has prostate cancer.  It appears that this diagnosis is not supported by the bulk of the evidence of record.  Nevertheless, as the record establishes the Veteran's service in Vietnam and his presumptive exposure to herbicides there, he should be provided with a VA compensation examination in light of the diagnosis of prostate cancer in the record.    

With regard to the claim to service connection for a heart disability, a January 2012 VA examination report concluded that the Veteran did not have a heart disorder.  The examiner indicated that the finding was based on an interview of the Veteran, an EKG, and a chest x-ray.  It is significant, however, that the examiner did not discuss a March 2006 private radiology report of record which indicates that the Veteran had an atherosclerotic aorta.  Further, the Veteran indicated during the May 2013 Board hearing that he had been diagnosed with a heart disorder by his treating physician (Dr. Amin) whom he regularly visited with every six months.  Additional development and medical inquiry is warranted into his claim.  

With regard to the claim to service connection for hypertension, a remand is necessary so that the Veteran can undergo VA examination into his claim.  Moreover, as the Veteran has indicated that his hypertension is secondary to a heart disorder, this claim is inextricably intertwined with the claim to service connection for a heart disability.  A decision should therefore be suspended until both claims are adjudicated.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of any outstanding VA medical records.  

2.  Contact the Veteran and ask him to complete VA Forms 21-4142 to authorize the release of evidence to VA from the private physicians he discussed during the May 2013 hearing, Dr. Williams and Dr. Amin.  

To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  The Veteran should also be informed of the negative results, and should be given opportunity to submit the requested records.  38 C.F.R. § 3.159 (2014).  If no further treatment records exist, the claims file should be documented accordingly.

3.  After the requested development has been completed, schedule the Veteran for VA compensation examinations with specialists (lung, urinary, and heart) to determine the nature and etiology of any lung, prostate, or cardiovascular disorder.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand.  Please respond to the following inquiries:

Lung:

(a)  What are the Veteran's current lung disorders?

(b)  Is it at least as likely as not (a probability of 50 percent or greater) that a diagnosed lung disorder began in or is related to active service?  Please discuss any effect the in-service exposure to herbicides may have had on the Veteran's lungs.  

		Prostate:

(a)  What are the Veteran's current prostate disorders?

(b)  Is it at least as likely as not (a probability of 50 percent or greater) that a diagnosed prostate disorder began in or is related to active service?  Please discuss any effect the in-service exposure to herbicides may have had on the Veteran's prostate. 

		Heart:

(a)  What are the Veteran's current heart disorders?

(b)  Is it at least as likely as not (a probability of 50 percent or greater) that a diagnosed heart disorder began in or is related to active service?  Please discuss the March 2006 private radiology report of record which indicates an atherosclerotic aorta.  Also please discuss any effect the in-service exposure to herbicides may have had on the Veteran's heart. 

		Hypertension

(a)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's diagnosed hypertension began in or is related to active service?  Please discuss any effect the in-service exposure to herbicides may have had on the Veteran's blood pressure. 

(b) If a heart disorder is ultimately found to be service connected, and the response to (a) is negative, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is due to or caused by a service-connected heart disorder? 

(c)  If a heart disorder is ultimately found to be service connected, and the responses to (a) and (b) are negative, is it at least as likely as not (a probability of 50 percent or greater) that the hypertension is aggravated (i.e., permanently worsened beyond the natural progress) by a service-connected heart disorder?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disorder.
  
Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

5.  Then readjudicate the claims on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to the issue and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


